PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,894,818
Issue Date: 19 Jan 2021
Application No. 15/515,746
Filing or 371(c) Date: 30 Mar 2017
Attorney Docket No. 21-0862-WO-US


:
:	DECISION ON PETITION
:
:
:



This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed June 14, 2021, requesting that the Office adjust the patent term adjustment from 282 days to 319 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e) and a three-month extension of time to make timely this petition.  No additional fees are required.  Patentee has indicated on the second page of this petition that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On January 19, 2021, the Office determined that applicant was entitled to 282 days of PTA.  

On June 14, 2021, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 319 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 410 days of PTA.  

Two periods of reduction and are in dispute.

“A” Delay

The Patentee and the Office agree there are 384 days of “A” delay under 35 U.S.C. 
§ 154(b)(1)(A).


 “B” Delay 

The Patentee and Office agree there are 291 days of “B” delay.  

“C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are 68 days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

There are two periods of reduction in dispute.

First, the Patentee and the Office agree the 37-day reduction accorded under 37 C.F.R. 
§ 1.704(c)(13) is not warranted, and this reduction has been removed.

Second, the Office assessed a 102-day reduction under the pre-Supernus version of 37 C.F.R. 
§ 1.704(c)(10).  However, since this application contains a notice of allowance that was mailed on or after July 16, 2020, the post- Supernus version of 37 C.F.R. § 1.704(c)(10) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020). 1

The Office mailed a notice of allowance on August 28, 2020 and the Patentee filed an IDS on September 8, 2020.  The period beginning on August 29, 2020 and ending on September 8, 2020 totals 11 days: it follows an 11-day reduction is warranted under 37 C.F.R. § 1.704(c)(10).  

The reduction of 102 days has been removed and an 11-day reduction has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
384 (156 + 288) + 291 (1388 - 1097) + 0 – 68 – 197 (30 + 30 + 126 + 11) = 410

Patentee’s Calculation:

384 (156 + 288) + 291 (1388 - 1097) + 0 – 68 – 288 (30 + 30 + 126 + 102) = 319
Conclusion

Patentee is entitled to PTA of 410 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 384 + 291 + 0 – 68 – 197 = 410 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 410 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 410 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,894,818 B2
		DATED            :     Jan. 19, 2021				DRAFT
		INVENTOR(S) :     Sasisekharan et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 282 days

      Delete the phrase “by 282 days” and insert – by 410 days --	
		






















    
        
            
        
            
        
            
        
            
    

    
        1 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2020-06-16/pdf/2020-11786.pdf.
        
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.